                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JONATHAN GUINES                                                                        PLAINTIFF

v.                                                                     No. 1:19CV225-GHD-DAS

CLAY COUNTY
SHERIFF EDDIE SCOTT
LARRY COOPERWOOD
CITY OF WEST POINT                                                                 DEFENDANTS


                                       PROCESS ORDER

       The court conducted a hearing as outlined in Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985) in this case and finds that process should issue for defendants Clay County, Sheriff Eddie

Scott, and Larry Cooperwood.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Clay County, Sheriff Eddie Scott, and

Larry Cooperwood, along with a copy of this order and the order permitting the plaintiff to

proceed in forma pauperis. The United States Marshal Service will serve process upon this

defendant under to 28 U.S.C. § 1915(d), using good faith efforts to identify and locate the proper

person and obtain service by all approved alternative means as provided by F.R.Civ.P. 4 and

Miss.R.Civ.P. 4 if service by mail is unsuccessful. If the defendant is located in another state,

the Marshal Service must obtain service by that state’s law governing service of process.

       (2)       If defendants or their counsel would like to receive a digital copy or a transcript

of the Spears hearing, which by its nature constitutes part of the plaintiff's complaint, they must

contact the Clerk’s Office to make such arrangements.

       (3)     A scheduling order will be issued once the defendants have answered; the plaintiff
may not submit any discovery requests until the scheduling order has been entered.

       (4)     In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment,

compromise settlement, or otherwise, the plaintiff remains liable to the United States for the

reimbursement of all court costs, fees and expenses which he has caused to be incurred in the

course of this litigation, and the United States will have a lien against any damages or other

moneys until the United States has been fully reimbursed for those court costs, fees and expenses

by payment of them into the court.

       (5)     The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

       (6)     The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 15th day of July, 2021.


                                                       /s/ David A. Sanders
                                                       DAVID A. SANDERS
                                                       UNITED STATES MAGISTRATE JUDGE
